McEWEN, President Judge Emeritus,
dissenting.
¶ 1 While the majority expression of position provides a persuasive rationale, I am nonetheless obliged to dissent. This Court in Commonwealth v. Zogby, 455 Pa.Super. 621, 689 A.2d 280 (1997), appeal denied, 548 Pa. 658, 698 A.2d 67 (1997), held:
A person is deemed in custodial interrogation if he is placed in a situation in which he reasonably believes that his freedom of action is restricted by the interrogation. Commonwealth v. Williams, 539 Pa. 61, 650 A.2d 420 (1994), Commonwealth v. Brown, 473 Pa. 562, 375 A.2d 1260 (1977). Further, the police officer’s subjective intent does not govern the determination but rather the reasonable belief of the individual being interrogated. Id.
Id. at 282 (footnote omitted). The trial judge complied with this mandate and undertook to evaluate the facts and circumstances to determine whether the suspect5 reasonably believed that he was “free to exit the room or home or otherwise impede the interview.” The trial judge then, after considering the evidence presented at the suppression hearing, determined that the suspect did not believe he was free to leave. Since our governing standard of review6 mandates that we give deference to the factual determinations of the sup*983pression court, I would affirm the order of suppression.

. The majority relates that "Pennsylvania law is in harmony with Beckwith [v. United States, 425 U.S. 341, 96 S.Ct. 1612, 48 L.Ed.2d 1 (1976)].” While this statement is quite accurate insofar as Pennsylvania is consistent with the United States Supreme Court’s interpretation that Miranda warnings are not required merely because a person is a suspect, it merits mention, as this Court noted in Commonwealth v. Mannion, 725 A.2d 196 (Pa.Super.1999) (en banc), "that Pennsylvania’s standard for police conduct is more restrictive than that of the Federal Constitution.” Id. at 201.


. Our standard of review of an order granting a suppression motion is well settled:
[W]here a motion to suppress has been filed, the burden is on the Commonwealth to establish by a preponderance of the evidence that the challenged evidence is admissible. Pa.R.Crim.P 323(h). See Commonwealth v. Iannaccio, 505 Pa. 414, 480 A.2d 966 (1984), cert. denied, 474 U.S. 830, 106 S.Ct. 96, 88 L.Ed.2d 78 (1985). In reviewing the ruling of a suppression court, our task is to determine whether the factual findings are supported by the record. Commonwealth v. Monarch, 510 Pa. 138, 147, 507 A.2d 74, 78 (1986). If so, we are bound by those findings. Commonwealth v. James, 506 Pa. 526, 533, 486 A.2d 376, 379 (1985). Where as here, it is the Commonwealth who is appealing the decision of the suppression court, we must consider only the evidence of the defendant’s witnesses and so much of the evidence for the prosecution as read in the context of the record as a whole remains uncontradicted. Commonwealth v. James, 506 Pa. at 532-33, 486 A.2d at 379; Commonwealth v. Hamlin, 503 Pa. 210, 216, 469 A.2d 137, 139 (1983). Commonwealth v. DeWitt, 530 Pa. 299, 301, 608 A.2d 1030, 1031 (1992) (footnote omitted). Moreover, if the evidence when so viewed supports the factual findings of the suppression court, this Court will reverse only if there is an error in the legal conclusion drawn from those findings. Commonwealth v. Reddix, 355 Pa.Super. 514, 513 A.2d 1041, 1042 (1986).
Commonwealth v. Pitts, 740 A.2d 726, 729 (Pa.Super.1999).